Citation Nr: 1108406	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  03-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include residuals of a right upper lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 until September 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In September 2005, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in April 2006 when it was remanded for further development.  After completion of the development requested, the case was returned to the Board and in an August 2007 decision the Board denied the Veteran's claim of entitlement to service connection for a lung disability, to include residuals of a right upper lobectomy.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court granted the parties' joint motion for remand, vacating the Board's August 2007 decision and remanded the case for compliance with the terms of the joint motion.

Subsequently, in October 2009 the Board again remanded the Veteran's claim for further development consistent with joint motion for remand.  After completion of the development requested, the case was returned to the Board and in a May 2010 decision the Board again denied the Veteran's claim of entitlement to service connection for a lung disability, to include residuals of a right upper lobectomy.  The Veteran again appealed the Board's decision to the Court.  In an October 2010 Order, the Court granted the parties' joint motion for remand, vacating the Board's May 2010 decision and remanded the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 joint motion, the parties agreed that in a June 2007 statement the Veteran indicated that he received treatment at the James A. Haley VA Medical Center for his lung disability.  In addition, the parties agreed that there appeared to be a reference indicating that the Veteran may have received medical treatment from the Bay Pines VA Medical Center.  The parties further agreed that the most recent VA treatment records associated with the claims file were obtained in October 2006.  The parties lastly agreed that attempts must be made to obtain and associate with the claims file the relevant records of the Veteran's treatment.

Thus, the Board has no discretion and must remand this matter for compliance with the Court's October 2010 order granting the parties' joint motion for remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The Veteran is entitled to a VA medical examination based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4) (2010).  If any additional treatment records are obtained and associated with the claims file on remand, an addendum to the January 2010 VA Compensation and Pension examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran, including those dated since October 2006 and those from the James A. Haley VA Medical Center and the Bay Pines VA Medical Center.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  If additional treatment records are obtained and associated with the claims file, the claims file should be forwarded to the examiner who conducted the January 2010 examination for preparation of an addendum that takes into account all relevant evidence of record.  The examiner should provide an opinion regarding whether any lung disability found to be present is at least as likely as not related to or had its onset during service.  The rationale for all opinions expressed should be provided.  If the original examiner is not available or feels that another examination is required to provide the opinion, the Veteran should be scheduled for another VA examination regarding the Veteran's claim of entitlement to service connection for a lung disability.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


